DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claim 1 is amended, claims 5 and 11 are cancelled and claim 23 is new and considered for the first time leaving claims 1, 4, 6-10, 12-13 and 15-23 pending in the current application and examined below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the first part of the second component” and claim 22 recites and "the second part of the second component" in lines 2-3 of each claim.  There is insufficient antecedent basis for these limitations in the claims. While a second component is mentioned in claim 1 from which they depend, there is no prior recitation of a first or second part of the second component.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12, which depends from claim 1,  recites that the second  component is harder than the first component. However, claim 1 already requires that "the second component having greater hardness than the first component".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 12-13, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0102089 A1 of Griffin in view of US 2018/0291933 A1 of Weickel, US 2016/0312905 A1 of Gradle, and Gibson et al. Additive Manufacturing Technologies: Rapid Prototyping to Direct Digital Manufacturing. Springer. (2010) hereinafter Gibson .
As to claims 1, 8 and 13, Griffin discloses a method of manufacturing a body of a fluid control apparatus (i.e. valve) using additive manufacturing, forming an inner wall having an outside surface and an inside surface, and forming a three-dimensional lattice structure by depositing a solidifiable material onto the inner wall (Griffin, claim 34; see also Figs 2 and 4a which show a lattice material (second component) encapsulated by a first component thereby having a first and second part of the first component and a adding a second component to the first part of the first component). This also meets the claim limitations of claim 13 of being a 3D printing process. 
Griffin discloses the lattice structure may be a first material and the inner wall may be a second material (Griffin, paragraph [0063]). As the second component can comprise part of the inner surface as well as the lattice, the second component comprises two different materials according to Griffin.
milled or otherwise shaped to provide a receiving surface 172 for the lattice structure 152 (Griffin, paragraph [0061]; where milling meets the claim limitation of a machining process. While Griffin does not explicitly disclose the other claimed methods, casting, forging, HIP and the other claimed methods all appear to be conventional processes of working metal to make a part and thus are at least envisaged by Griffin).
Griffin discloses forming the second part of the first component comprises forming a third component on top of the first part of the second component, the third component comprising a lattice structure or semi-melted material (Griffin, Fig 4a; where forming the inner wall can include a portion of the lattice structure, as a “part” of a “component” is broad in what it encompasses).
However, Griffin does not explicitly disclose wherein the second component comprises a hardfacing alloy.
Griffin does disclose that the body may be made of one or multiple materials based on the needs of the body, such as strength, flexibility, insulation, etc. (Griffin, paragraph [0063]).
Weickel relates to a valve housing for a manifold bank made by an additive manufacturing method (Weickel, title). Weickel teaches the valve housing is made by additive manufacturing with a hardened stainless steel, e.g. 440C about the valve hole and a different material in the remainder of the valve housing (Weickel, paragraph [0011]). Weickel teaches that in one embodiment, the different material may be softer, e.g. aluminum (Weickel, paragraph [0011]). Weickel teaches that in one embodiment, the different material may be harder, e.g. tungsten (Weickel, paragraph [0011]).
Gradle relates to a slide gate valve includes a valve body comprising an interior surface, and an obturator therein (Gradle, abstract). Gradle teaches that valve seats can be formed of any selected material (Gradle, paragraph [0029]). However, Gradle teaches that valve seats can be made of hardfacing materials such as cobalt-chromium alloys such as Stellite (Gradle, 
As both Griffin, Weickel, and Gradle all relate to manufacturing valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a hardfacing material of a cobalt-chromium alloy such as Stellite as taught by Gradle to the method of manufacturing the second component in the valve as disclosed by Griffin and Weickel, thereby making the second component more resistant to wear and damage than the rest of the valve body (Gradle, paragraph [0029]). This meets the claim limitation of adding a second component to the first part of the first component, the second component comprising a hardfacing alloy.

However, Griffin does not explicitly disclose where the second component has a greater hardness than the first and third component. 
Griffin does disclose that the body may be made of one or multiple materials based on the needs of the body, such as strength, flexibility, insulation, etc. (Griffin, paragraph [0063]).
Weickel relates to a valve housing for a manifold bank made by an additive manufacturing method (Weickel, title). Weickel teaches the valve housing is made by additive manufacturing with a hardened stainless steel, e.g. 440C about the valve hole and a different material in the remainder of the valve housing (Weickel, paragraph [0011]). Weickel teaches that in one embodiment, the different material may be softer, e.g. aluminum (Weickel, paragraph [0011]).
As both Griffin and Weickel relate to additively manufactured valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a softer material such as aluminum as taught by Weickel to the method of additively manufacturing a first and third component in the valve disclosed by Griffin, thereby decreasing the weight of the valve assembly and combining prior art elements according to see MPEP § 2141(III). Further, as the second component is made from a cobalt-chromium alloy such as Stellite, it would have a greater hardness than the other components. 
Griffin does not explicitly disclose heat treating the second component before being added to the first component or the first part of the first component before the addition of the second component.
Gibson relates to an overview of additive manufacturing techniques (Gibson, title). Gibson teaches after AM processing, many parts are thermally processed to enhance their properties (Gibson, pg. 417, first paragraph in section 16.7). Gibson teaches that special heat treatment methods have been developed to retain the fine-grained microstructure within the AM part while still providing some stress relief and ductility enhancement (Gibson, pg. 417, first paragraph in section 16.7).
As both Griffin and Gibson relate to additive manufacturing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a heat treatment as taught by Gibson to the first part of the first component in the method of forming a valve disclosed by Griffin, thereby allowing the first part of the first component to retain the fine-grained microstructure within the AM part while still providing some stress relief and ductility enhancement (Gibson, pg. 417, first paragraph in section 16.7).


    PNG
    media_image1.png
    778
    854
    media_image1.png
    Greyscale


As to claim 4, Griffin discloses placing the first part of the second component in contact with the first part of the first component (Griffin, Fig 2 and 4A).

As to claim 6, Griffin discloses that the lattice structure may be attached to the inner wall by welding, bonding, or other suitable means, or it may be manufactured directly onto a surface of the inner wall by AM (Griffin, paragraph [0062]). Griffin also discloses that the body may be made by additive manufacturing (Griffin, paragraph [0063]). Thus, it would also be obvious to secure the second component to the first component by additive manufacturing the second part of the first component (i.e. the body) onto the lattice as Griffin already discloses the 

As to claim 7, Griffin discloses that the second component is encapsulated within the first component after formation of the second part of the first component (Griffin, Fig 4a; note that the lattice 150 is encapsulated by the outer wall 148).

As to claim 9, Griffin discloses the lattice structure and the inner wall of the body are designed together as a three-dimensional model and then manufactured as a single body by AM, or more specifically, direct metal laser sintering (DMLS) (Griffin, paragraph [0052]).

As to claim 10, Griffin discloses that the first part of the first component includes a recess and the second component is inserted into the recess (Griffin, Fig 4a; there necessarily would have to be a recess in the outer wall that the lattice would be printed or inserted into; see also paragraph [0054] “The lattice structure 152 may be made separately and then placed within the hollow space 162 of the shell 160”).

As to claim 12, Griffin discloses the method of claim 1, but does not explicitly disclose where the second component is harder than the first component. 
Weickel teaches that in one embodiment, the different material may be harder, e.g. tungsten (Weickel, paragraph [0011]).
As both Griffin and Weickel relate to additively manufactured valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a harder material such as tungsten as taught by Weickel to the method of additively manufacturing a lattice structure in the valve disclosed by Griffin, thereby increasing the wear see MPEP § 2141(III).. 

As to claims 15 and 16, Griffin does not explicitly disclose where the first part of the first component is formed on a baseplate, nor does it explicitly disclose detaching the component from the baseplate.
Gibson teaches that one common practice amongst SLM manufacturers is the rigid attachment of their parts to a base plate at the bottom of the build platform (Gibson, pg. 124, 2nd full paragraph). Gibson teaches this is done to keep the metal part being built from distorting due to residual stresses (Gibson, pg. 124, 2nd full paragraph). Gibson teaches that these rigid supports are removed using a machining or cutting operation (Gibson, pg. 124, 2nd full paragraph).
As both Griffin and Gibson relate to methods of additive manufacturing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of forming the first component on the baseplate and removing it from the baseplate using machining as taught by Gibson to the method of forming a valve via additive manufacturing disclosed by Griffin, thereby combining prior art elements according to known methods to yield predictable results, see MPEP § 2141(III). 

As to claim 17, Griffin discloses where a plurality of second components are added to the first part of the first component (Griffin, Fig 2 and 4a which shows multiple lattice areas, meeting a plurality of second components added to the first part of the first component).

As to claim 18, Griffin discloses adding a further second component to the second part of the first component and forming a third part of the first component using additive 

As to claim 19, Griffin discloses a valve manufactured by claim 1 (Griffin, Fig 2 and 4a; see also Claim 52).

As to claim 20, Griffin does not explicitly disclose wherein the first part of the second component includes a hardfacing alloy.
Griffin does disclose that the body may be made of one or multiple materials based on the needs of the body, such as strength, flexibility, insulation, etc. (Griffin, paragraph [0063]).
Weickel relates to a valve housing for a manifold bank made by an additive manufacturing method (Weickel, title). Weickel teaches the valve housing is made by additive manufacturing with a hardened stainless steel, e.g. 440C about the valve hole and a different material in the remainder of the valve housing (Weickel, paragraph [0011]). Weickel teaches that in one embodiment, the different material may be softer, e.g. aluminum (Weickel, paragraph [0011]). Weickel teaches that in one embodiment, the different material may be harder, e.g. tungsten (Weickel, paragraph [0011]).
Gradle relates to a slide gate valve includes a valve body comprising an interior surface, and an obturator therein (Gradle, abstract). Gradle teaches that valve seats can be formed of any selected material (Gradle, paragraph [0029]). However, Gradle teaches that valve seats can be made of hardfacing materials such as cobalt-chromium alloys such as Stellite (Gradle, paragraph [0029]). Gradle teaches that by using these alloys on the valve seat, the seat is more resistant to wear and damage than the rest of the valve body (Gradle, paragraph [0029]).
As both Griffin, Weickel, and Gradle all relate to manufacturing valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to substitute a hardfacing material of a cobalt-chromium alloy such as Stellite as taught by Gradle to the method of manufacturing the second component in the valve as disclosed by Griffin and Weickel, thereby making the second component more resistant to wear and damage than the rest of the valve body (Gradle, paragraph [0029]). This meets the claim limitation of adding a second component to the first part of the first component, the second component comprising a hardfacing alloy.

As to claim 21, Griffin discloses that the lattice structure is attached to the inner wall (Griffin, paragraph [0062]). As Griffin discloses that the lattice is attached to the wall, it is thereby securing the position of the second component (See also Griffin Fig 2 and 4a which shows the lattice structure attached to the wall, thereby securing its position.).

As to claim 22, Weickel discloses the valve housing is made by additive manufacturing with a hardened stainless steel, e.g. 440C about the valve hole and a different material in the remainder of the valve housing (Weickel, paragraph [0011]). Further, Griffin discloses that the inner wall and the lattice structure may be the same or different materials where the inner wall may be resistant to the process fluid and the lattice structure is a different material that provides strength (Griffin, paragraph [0063]). 

As to claim 23, Griffin discloses the lattice structure may be a first material and the inner wall may be a second material (Griffin, paragraph [0063]). As the second component can comprise part of the inner surface as well as the lattice, the second component comprises two different materials according to Griffin. Griffin discloses the second part of the second component is a lattice structure (Griffin, Figs 2, 4A and 4B).
However, Griffin does not explicitly disclose the first material of the first part has a greater hardness that the second material of the second part. 

Weickel relates to a valve housing for a manifold bank made by an additive manufacturing method (Weickel, title). Weickel teaches the valve housing is made by additive manufacturing with a hardened stainless steel, e.g. 440C about the valve hole and a different material in the remainder of the valve housing (Weickel, paragraph [0011]). Weickel teaches that in one embodiment, the different material may be softer, e.g. aluminum (Weickel, paragraph [0011]).
As both Griffin and Weickel relate to additively manufactured valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a softer material such as aluminum as taught by Weickel to the method of additively manufacturing a lattice structure in the valve disclosed by Griffin, thereby decreasing the weight of the valve assembly and combining prior art elements according to known methods to yield predictable results see MPEP § 2141(III)..

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive. 
	With respect to the 103 rejection, applicant argues that the combination of features in instant claim 1 reach advantages whereby different properties can be imparted to the component (Applicant’s remark, pg. 6, last paragraph). Applicant argues that claim 1 recites adding a second component to the first part of the first component and also includes a heat treatment step (Applicant’s remarks, pg. 7 first full paragraph). Applicant argues that this leads to a number of advantages including improved wear resistance and imparting different properties to the valve (Applicant’s remarks, pg. 7, second full paragraph). 

	Further, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”  Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable, see MPEP § 2112.

	With respect to the “third” component, applicant argues that the “third” component is being arbitrarily considered as such and it actually part of the second component and as such Griffin would not have led to the advantage of reducing energy received by the second component while the second part of the first component is being build (Applicant’s remarks, pg. 8, first full paragraph). 
	The arbitrary nature of the application of art to “component” and “part” flows naturally from applicant’s claims. As noted before, component and part are not limiting terms and do not impart structure to the invention. As these terms describe the invention in an arbitrary way that lacks definition, the office must point out which portions of the art reads upon the claims. Given that lattice and hardness are the main structural limitations to these components and parts, these are the features pointed out when applying art. 
	While applicant asserts that this configuration reduces energy received by the component during building, applicant does not put forward any data to back up this assertion. see MPEP § 716.01(c).

	Applicant argues that none of the art discloses or suggests heat treatment of the second component before adding to the first component and/or heat treating the first part of the first component before the addition of the second component and this would impart different properties to the component (Applicant’s remarks, pg. 8, last paragraph).
However, the first part of the first component is made via additive manufacturing and this constitutes a finished part. Gibson teaches thermal processing to enhance properties (Gibson, pg. 417, first paragraph in section 16.7) and as such it would have been obvious to heat treat the first component before the addition of the second component to provide stress relief and ductility enhancement to the part (Gibson, pg. 417, first paragraph in section 16.7).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733